Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 June 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites: “wherein the one or more input devices comprising at least one of keyboard, joystick, mouse and digital camera” and where Claim 1, upon which Claim 2 depends, recites: “wherein the one or more multimedia content is received from one or more input devices”. Although transmission of multimedia content from a digital camera is known and understood in the art, the language of Claim 2 does not require use of the digital camera and therefore may be read over by a keyboard alone, a joystick alone, or a mouse alone. While those are all well-known input devices in the art, it is unclear how any of those input devices are able to transmit multimedia data as these devices are nominally utilized to provide interactive data to control GUIs and through mapped control signals. The instant Specification fails to sufficiently describe the means by which these particular input devices are able to transmit multimedia data such that one of ordinary skill in the art would be enabled to make or use the invention as claimed. 
Claim 12 is rejected for similar reasons as Claim 2 above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "’cultural norms" in claims 5 and 15 is a relative term which renders the claim indefinite.  The term “cultural norms" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As different cultures typical have different respective ‘norms’, the recitation of ‘cultural norms’ is ill-defined as it is impossible to tell from the claim language or the specification which culture’s norms are to be considered. Even if the claim language were to be construed more generally to include the ‘norms’ of various cultures, the claim language would remain unclear as the norms of one culture may not be considered ‘normal’ to another, and as such, it is unclear how to apply the ‘cultural norm’ standard as ‘inappropriate content’ as the vast variety of cultural norms may respectively contradict one another. As such, Claims 5 and 15 are considered indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah et al. (US 2016/0323643 A1) (as provided in the IDS submitted on 08 June 2022, hereinafter Panchak), in view of Syed et al. (US 2015/0139610 A1) (as provided in the IDS submitted on 08 June 2022, hereinafter Syed), and further in view of Solonsky et al. (US 2014/0270705 A1) (as provided in the IDS submitted on 08 June 2022, hereinafter Solonsky).

Regarding Claim 1, Panchak discloses a computer-implemented method for real time filtering of an inappropriate content from a plurality of video segments, [ABST, 0002: systems and methods for blocking unwanted content; 0137-139: wherein the system may be embodied as computer-executable instructions, and wherein the method may be performed in real-time] the method comprising:
 receiving, at a video filtration system with a processor, one or more multimedia content, wherein the one or more multimedia content is received from one or more input devices; [Figs. 4, 6; 0028, 0060-61, 0066, 0073: wherein the system may receive content from a plurality of content sources, and where such content sources may include captured video content from user devices]
segmenting, at the video filtration system with the processor, the one or more multimedia content in real-time, wherein the one or more multimedia content is segmented into the plurality of video segments, wherein the one or more multimedia content is segmented into the plurality of video segments based on one or more parameters; [Figs. 6-7; 0077, 0088-92: where system may take received video and determine various segment boundaries through object and/or audio recognition techniques; 0139: where the method may be performed in real-time]
identifying, at the video filtration system with the processor, an inappropriate content in real-time, wherein the inappropriate content is identified from the plurality of video segments, wherein the inappropriate content is identified using machine learning algorithms; [Figs. 6-7; 0075, 0088-95: system may utilize self-learning systems to analyze determined video segments and to define content categories for each segment, and then determine if the content category contains content that should be prevented from being displayed; 0139: where the method may be performed in real-time]
filtering, at the video filtration system with the processor, the inappropriate content in real-time, wherein the inappropriate content is filtered out using a detection model, wherein the detection model filters the inappropriate content based on one or more pre-defined factors, wherein the filtering of the inappropriate content from the plurality of video segments facilitates generation of an appropriate video content; [Figs. 6-7; 0075, 0078, 0093-98, 0101: system may determine if a segment of the media asset is to be prevented from being generated for display to a user based on a plurality of factors including gender, ethnicity, demographic information, etc., and may replace the ‘inappropriate content’ with replacement content such as other media content, and/or by blurring/bleeping/or otherwise censoring the inappropriate content; 0139: where the method may be performed in real-time] and 
displaying, at the video filtration system with the processor, the appropriate video content in real-time, wherein the appropriate video content is displayed on one or more multimedia channels. [Figs. 6-7; 0066: where content may be delivered via OTT content providers such as Youtube, Netflix, Hulu, etc. (i.e., multimedia channels); 0078, 0093-98, 0101: system may determine if a segment of the media asset is to be prevented from being generated for display to a user based on a plurality of factors including gender, ethnicity, demographic information, etc., and may replace the ‘inappropriate content’ with replacement content such as other media content, and/or by blurring/bleeping/or otherwise censoring the inappropriate content; 0139: where the method may be performed in real-time] 
	Panchak fails to explicitly disclose wherein the plurality of video segments is ranked based on the one or more parameters.
	Syed, in analogous art, teaches wherein the plurality of video segments is ranked based on the one or more parameters. [Fig. 5; 0096-101: wherein systems may automatically, and in real-time detect media segment/scene boundaries via visual and/or audio analysis (similar to the segment boundary detection of Panchak, above) in order to apply labels/annotations to the segments, and wherein segments may be ranked according to the visual/speech boundaries for purposes of determining significant segment boundaries]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Panchak with the teachings of Syed to rank video segments according to audio/visual recognition parameters in order to determine most significant boundaries to apply a label/categorize a media segment in order to better identify segments of interest within a video. [Syed – ABST; 0012, 0099-0101]
Panchak and Syed fail to explicitly disclose wherein the appropriate video content is displayed based on one or more requirements of the one or more multimedia channels.
Solonsky, in analogous art, teaches wherein the appropriate video content is displayed based on one or more requirements of the one or more multimedia channels. [0033-35: where content from some content provider must meet media formatting requirements of an operator/distributor]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Panchak and Syed with the teachings of Solonsky to specify displaying the appropriate video content based on requirements of the one or more multimedia channels as it is understood that content distributors may set particular requirements for distributed content as a result of various different network types and architectures. [Solonsky – 0033-35]

Regarding Claim 2, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Panchak discloses wherein the one or more input devices comprising at least one of keyboard, joystick, mouse and digital camera. [Panchak - Figs. 4, 6; 0028, 0060-61, 0066, 0073: wherein the system may receive content from a plurality of content sources, and where such content sources may include captured video content from digital cameras of user devices]

Regarding Claim 3, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Panchak discloses wherein the one or more multimedia content comprising at least one of text, audio, video, animation and graphics interface format (GIF). [Panchak – 0028]

Regarding Claim 4, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Panchak and Syed disclose wherein the one or more parameters comprising an audio continuity, a video continuity and an intersection of the audio continuity and the video continuity. [Panchak – Figs. 6-7; 0077, 0088-92: where system may take received video and determine various segment boundaries through object and/or audio recognition techniques; Syed – Fig. 5; 0096-101: wherein systems may automatically, and in real-time detect media segment/scene boundaries via visual and/or audio analysis] 

Regarding Claim 6, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Panchak discloses wherein the one or more pre-defined factors comprising at least one of geographical location, age and community. [Panchak – 0075: user characteristics may include user’s age, gender, ethnicity; 0079, 0097: where user environment may include user’s location determined by GPS]

Regarding Claim 8, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Panchak discloses further comprising adaptive-learning of the detection model, at the video filtration system with the processor, wherein the detection model adaptively learns to filter-out the inappropriate content from the plurality of video segments. [Panchak – Figs. 6-7; 0075, 0088-95: system may utilize self-learning systems to analyze determined video segments and to define content categories for each segment, and then determine if the content category contains content that should be prevented from being displayed] 
Panchak, Syed, and Solonsky fail to explicitly disclose wherein the detection model adaptively learns to filter-out the inappropriate content from the plurality of video segments based on training dataset. (Emphasis on the particular element of the limitations not explicitly disclosed by Panchak, Syed, and Solonsky).
However, the Examiner takes Official Notice that it would be obvious to one of ordinary skill in the art to specify that adaptive/machine learning systems are trained on trained datasets as it is readily known and understood that machine learning systems must be initially trained with known parameters in order to be able to successfully identify desired features in future input data, such as identification of inappropriate content in video segments. 

Regarding Claim 10, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Panchak discloses further comprising sub-filtering the plurality of video segments, at the video filtration system with the processor, wherein the sub-filtering of the plurality of video segments is effectuated to target a plurality of users at particular geographical location, wherein the sub-filtering is performed based on presence of naked-skin in the plurality of video segments. [Figs. 6-7; 0075, 0078, 0093-98, 0101: system may determine if a segment of the media asset is to be prevented from being generated for display to a user based on a plurality of factors including gender, ethnicity, demographic information, and based on environment information such as user’s location, and may replace the ‘inappropriate content’ with replacement content such as other media content, and/or by blurring/bleeping/or otherwise censoring the inappropriate content; 0106, 0130-133, 0136: where content that may be blocked may be according to segments flagged as ‘nudity’ or ‘partial nudity’ where the partial nudity segments may be obscured]


Regarding Claim 11, Claim 11 recites a system that performs the method of Claim 1. As such Claim 11 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (see also Panchak [Figs. 3-4] and [0137-138])

Regarding Claim 12, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 13, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 14, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 14 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.

Regarding Claim 16, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 16 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 18, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 18 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.


Regarding Claim 19, Claim 19 recites a CRM that performs the method of Claim 1. As such Claim 19 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (see also Panchak [Figs. 3-4] and [0137-138])

Regarding Claim 20, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 19, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 20 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchak, Syed, and Solonsky as applied to claims  1 and 11, respectively above, and further in view of Sheng et al. (US 2019/0356956 A1) (as provided in the IDS submitted on 08 June 2022, hereinafter Sheng).

Regarding Claim 5, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Panchak discloses wherein the inappropriate content comprising nude video content, nude images, inappropriate audio content, and violent video content. [Panchak – 0089-0091, 0106, 0130-133: system may classify and recognize images/video that correspond to violence/gore/blood, and/or nudity, and may further identify audio content (e.g. dialogue or other sound effects); 0098, 0101: where replacement content may blur/censor out images and/or audio]  
Panchak, Syed and Solonsky fail to explicitly disclose wherein the inappropriate content comprises religiously disrespectful content, political influential content, cultural norms and gender discriminatory content.
 	Sheng in, analogous art, teaches wherein the inappropriate content comprises religiously disrespectful content, political influential content, cultural norms and gender discriminatory content. [0025: where system may analyze content and determine if content may be offensive/inappropriate, including content/subject matter that may be racially or culturally derogatory, misogynistic, politically extremist, profane, etc., as well as content that may include profanity, nudity, sexuality, violence, gore, horror, drug-use, etc.] 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Panchak, Syed, and Solonsky with the teachings of Sheng to further identify inappropriate religious, political, cultural, and gender discriminatory content as systems may want to be able to detect content that may be offensive or controversial for various reasons in order to provide content that is unlikely to be invoke unfavorable viewer sentiments. [Sheng – ABST; 0003, 0025]

Regarding Claim 15, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 15 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchak, Syed, and Solonsky as applied to claims  1 and 11, respectively above, and further in view of Bapna et al. (US 2019/0104331 A1) (as provided in the IDS submitted on 08 June 2022, hereinafter Bapna).

Regarding Claim 7, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Panchak, Syed, and Solonsky fail to explicitly disclose wherein the machine learning algorithms comprising at least one of linear regression, logistic regression, random forest, decision tree, and K-nearest neighbor.
Bapna, in analogous art, teaches wherein the machine learning algorithms comprising at least one of linear regression, logistic regression, random forest, decision tree, and K-nearest neighbor. [0107: machine-learning models may include neural networks, decision trees, linear regression, logistic regression, random forest learning, etc.] 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Panchak, Syed, and Solonsky with the teachings of Bapna to specify the types of machine learning algorithms, as the recited algorithms are all known and obvious variants of machine learning algorithms that may generate data-driven predictive decisions from known input data. [Bapna – 0107]

Regarding Claim 17, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 17 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchak, Syed, and Solonsky as applied to claims  1 above, and further in view of Holtz et al. (US 2004/0070690 A1) (as provided in the IDS submitted on 08 June 2022, hereinafter Holtz).

Regarding Claim 9, Panchak, Syed, and Solonsky disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Panchak, Syed, and Solonsky fail to explicitly disclose wherein the one or more requirements of the one or more multimedia channels comprising at least one of an orientation of the appropriate content, an aspect ratio of the appropriate content and a duration of the appropriate content.
	Holtz, in analogous art, teaches wherein the one or more requirements of the one or more multimedia channels comprising at least one of an orientation of the appropriate content, an aspect ratio of the appropriate content and a duration of the appropriate content. [0023: where broadcasters may set various format requirements, such as aspect ratio of the delivered content.]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Panchak, Syed, and Solonsky with the teachings of Holtz to specify the various requirements of the one or more multimedia channels, as it is readily understood that media broadcasters may set requirements to content formatting for their content to be distributed, and where such format requirements may include requirements on aspect ratio of delivered content. [Holtz – 0023]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421